DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/02/2022, claim 14 was amended and claims 17-25 were newly added. Therefore, claims 14-25 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olkin al (US 2013/0217496) in view of Wilson et al (US 2009/0309841) and Bell (US 2005/0162381).
In Regards to claims 14 and 20, Olkin discloses:
using a computer screen as a game board (paragraph [0020], a game board 102 having a display surface 103), 

wherein said computer screen is made of a transparent material (paragraph [0020], game board 102 is a flexible organic light emitting diode (OLED) display), 

said computer screen being coupled to a computer processor (paragraph [0020], controller 104); 

controller 104 controls game board 102 to display a game, the examiner broadly and reasonably interprets any game as a game which requires some level of thinking); 

transferring data from said computer screen, which is the game board, to said computer processor (paragraph [0032], paragraph [0036], controller 104 controls game board 102 to display effects of the user's (and the user's opponents) action).

However, Olkin does not specifically disclose that:
the computer screen is adapted for writing thereon; 

writing on a top surface of said computer screen with an erasable marker in response to said images of said educational or thinking game; or

that the data is transferred to the computer system with multiple cameras with wide angle lenses located under said computer screen.

Wilson discloses: 
a computer screen that is adapted for writing thereon and writing on a top surface of said computer screen with an erasable marker (paragraph [0025], a user may use a dry erase marker as an input device to the display surface 110); and 

Bell discloses that:
data is transferred to a computer with multiple cameras with wide angle lenses located under said computer screen (paragraph [0055], Fig. 1, reference character 116, a camera is mounted under the display and detects an illuminated object and a computer system controls the display to change a display based on the interactions, the examiner broadly and reasonably interprets the cameras disclosed by Wilson as wide angle).



In Regards to claims 15 and 21, Olkin discloses that which is discussed above. However, Olkin does not specifically disclose that:
said images are projected on an underside of said computer screen below said top surface.

Bell disclose that: 
said images are projected on an underside of said computer screen below said top surface.
 (paragraph [0057], Fig. 1, projector 120 projects an image onto the underside of screen 130).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to integrate the display system as taught by Bell into the game system as taught by Olkin in order to yield the predictable result creating a more engaging system for users (Bell, paragraph [0005]).

In Regards to claims 16 and 22, Olkin discloses that which is discussed above. Olkin further discloses that:
said computer processor and said computer screen form one integral unit (paragraph [0023], each display segment 1403 includes a graphic processor/controller (not shown) that is similar to circuitry of a display card within a PC).

In Regards to claims 17 and 23, Olkin discloses that which is discussed above. Olkin further discloses:
placing game pieces on said top surface (paragraph [0027], game board is used with conventional playing pieces).

However, Olkin does not specifically disclose that:


Bell discloses that 
locating the cameras under said computer screen permits free movement of said game pieces around the game board (paragraph [0055], Fig. 1, reference character 116, a camera is mounted under the display and detects an illuminated object and a computer system controls the display to change a display based on the interactions).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to integrate the display system as taught by Bell into the game system as taught by Olkin in order to yield the predictable result creating a more engaging system for users (Bell, paragraph [0005]).

In Regards to claims 18 and 24, Olkin discloses that which is discussed above. However, Olkin does not specifically disclose that:
said images are projected using pulsed illumination.

Bell discloses that:
said images are projected using pulsed illumination (paragraph [0075], camera 115 and illuminator 125 are synchronized with the pulsed power of illuminator 125).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to integrate the display system as taught by Bell into the game system as taught by Olkin in order to yield the predictable result creating a more engaging system for users (Bell, paragraph [0005]).

In Regards to claims 19 and 25, Olkin discloses that which is discussed above. However, Olkin does not specifically disclose that:
said pulsed illumination is pulsed at a speed such that a human eye does not discern the pulses (paragraph [0077], interlaced camera and pulsing illuminator produces an image, the examiner interprets the displayed illumination as having pulses which are not discernable by a human eye).

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/02/2022, with respect to the rejection(s) of claim(s) 14-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715